 8:20-cv-00017-RGK-PRSE Doc # 29 Filed: 09/09/20 Page 1 of 4 - Page ID # 125




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KEVIN B. HARRIS,

                    Plaintiff,                               8:20CV17

       vs.
                                                        MEMORANDUM
GRANT L. GENTILE, Police Officer                         AND ORDER
#2140; JOHN H. LOPEZ, Police Officer
#1955; NICOLAS YANEZ, Police
Officer #1506; LANCE GORDON,
GEOFFREY A. STRONG, Police Officer
Y631; and BROCK GENTILE, Police
Officer #2391;

                    Defendants.


       This matter is before the court upon Plaintiff’s Motion to Show Cause (Filings
27 & 28), in which Plaintiff requests entry of default judgment against Defendant
Lance Gordon for his failure to respond to Plaintiff’s Complaints, which were served
upon Gordon on July 16, 2020. (Filing 26.) The Federal Rules of Civil Procedure
require that a defendant serve an answer to a complaint “within 21 days after being
served with the summons and complaint.” Fed. R. Civ. P. 12(a). Although served,
Defendant Gordon has not filed an answer or any other responsive pleading, nor has
he filed a motion for extension of time within which to do so.

      Federal Rule of Civil Procedure 55(a) provides that “[w]hen a party against
whom a judgment for affirmative relief is sought has failed to plead or otherwise
defend, and that failure is shown by affidavit or otherwise, the clerk must enter the
party’s default.” Although not labeled as such, Plaintiff’s Motion to Show Cause in
substance requests a clerk’s entry of default. Accordingly, I shall order the Clerk of
Court to enter a default against Defendant Gordon.
 8:20-cv-00017-RGK-PRSE Doc # 29 Filed: 09/09/20 Page 2 of 4 - Page ID # 126




       Once the Clerk of Court has done so, Plaintiff must properly apply to the court
for a default judgment pursuant to the requirements set forth in Federal Rule of Civil
Procedure 55(b)(2)1 and Nebraska Civil Rule 55.1(c).2 Because Plaintiff is in a

      1
          Fed. R. Civ. P. 55(b)(2) states:

      In all other cases, the party must apply to the court for a default judgment. A
      default judgment may be entered against a minor or incompetent person only
      if represented by a general guardian, conservator, or other like fiduciary who
      has appeared. If the party against whom a default judgment is sought has
      appeared personally or by a representative, that party or its representative must
      be served with written notice of the application at least 7 days before the
      hearing. The court may conduct hearings or make referrals--preserving any
      federal statutory right to a jury trial--when, to enter or effectuate judgment, it
      needs to:

               (A) conduct an accounting;

               (B) determine the amount of damages;

               (C) establish the truth of any allegation by evidence; or

               (D) investigate any other matter.
      2
          Nebraska Civil Rule 55.1(c) provides:

      If a party requests a judgment from the court under Federal Rule of
      Civil Procedure 55(b)(2), the party must, after obtaining a clerk’s entry
      of default under Federal Rule of Civil Procedure 55(a) and Nebraska
      Civil Rule 55.1(a):

      (1) file a motion for default judgment;

      (2) file an affidavit stating that the party against whom the default
      judgment is requested is (a) not an infant or incompetent person as
      stated in Federal Rule of Civil Procedure Rule 55(b)(2) or (b) meets the
      exceptions stated in Federal Rule 55(b)(2);

                                             2
 8:20-cv-00017-RGK-PRSE Doc # 29 Filed: 09/09/20 Page 3 of 4 - Page ID # 127




correctional institution, he may mail (instead of e-mail) to the judge’s chambers a
proposed judgment to meet the requirements of Nebraska Civil Rule 55.1(c)(3).

      IT IS ORDERED:

      1.    Plaintiff’s Motion to Show Cause (Filing 27), construed as a Motion for
Entry of Default, is granted.

      2.     Pursuant to Fed. R. Civ. P. 55(a), the Clerk of Court shall enter a default
against Defendant Lance Gordon for failure to plead or otherwise defend within 21
days after being served with the summons and Complaints, as required by Fed. R.
Civ. P. 12(a).

       3.    The Clerk of Court shall send a copy of this Memorandum and Order
to Defendant Lance Gordon at the address contained in the Process Receipt and
Return in Sealed Filing 26. Defendant Gordon should note that should he desire to
file a Motion to Set Aside a Default under Fed. R. Civ. P. 55(c) after the Clerk of
Court enters a default against him, he must show good cause for his failure to answer
Plaintiff’s Complaints. If Defendant Gordon fails to do so, he is subject to a default
judgment against him for damages.

      4.     Plaintiff shall have until October 9, 2020, to file a motion for default
judgment against Defendant Gordon. Such motion shall fully comply with Federal
Rule of Civil Procedure 55 and Nebraska Civil Rule 55.1.




      (3) e-mail to the judge’s chambers a proposed judgment; and

      (4) in cases in which damages must be proved, request an evidentiary
      hearing before the trial judge.
                                      3
 8:20-cv-00017-RGK-PRSE Doc # 29 Filed: 09/09/20 Page 4 of 4 - Page ID # 128




        5.    The Clerk of Court is directed to set a pro se case management deadline
in this case using the following text: October 9, 2020: deadline for filing motion for
default judgment against Defendant Gordon.

      DATED this 9th day of September, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          4
